McAlvay, J.
The bill of complaint in this cause was filed to enforce the specific performance of a certain contract made between complainant and Riley Short, deceased, relative to a certain house and lot in the city of Adrian. Defendants are the representative and only heirs of said Riley Short interested in said property. The cause was heard upon pleadings and proofs taken in open court. A decree was granted for complainant. Defendants appeal.
The bill of complaint alleges that Riley Short, in June, 1900, came to the home of complainant in Adrian with his horse and carriage, seeking for board and lodging for a short time; that he was received as a boarder upon arrangements made for himself and his horse, and continued to live with complainant from that date until October following; that he was an old gentleman of some means; that he had a divorced wife living, arid two sons, Edward Short and Homer E. Short; that he was somewhat estranged from his family, and had become dissatisfied with living with his cousin, Wilbur Short, with whom he had made his home for the previous years; that several times Riley Short proposed to complainant that he would buy a house and lot in Adrian, put the same in repair, the property to belong to complainant on his death, provided *503he would move with his family into said house and care for Mr. Short and make a home for him as one of the family as long as he lived; that these parties finally entered into such an agreement; that about October 1, 1900, the house was purchased and repaired, and complainant, who had a home of his own, moved his family and furniture into it, and proceeded to take care of and make a home for the old gentleman according to the agreement, the details of which need not be specifically set forth; that the relations between the parties were pleasant and satisfactory; that complainant and his wife cared for Mr. Short, who expressed himself to many persons as satisfied, and also at different times told of the arrangement above stated as to the disposition of this property; that complainant was an attorney and did Mr. Short’s business, and often talked with him about making a deed or will of this property to complainant; that Riley Short died May 3, 1902, having made a will without complainant’s knowledge, August 2, 1901,.of the contents of which he was not informed until after his death. By this will this property and all other property was disposed of to different relatives.
An objection was properly made to the testimony of complainant’s wife as to matters equally within the knowledge of the deceased. It is evident from the ruling of the court that such testimony was not considered, and this court excludes it from consideration. The case must be determined entirely upon the facts. We have carefully examined all the evidence, and find that an agreement was made between these parties as claimed by complainant; that the property was selected, improved, and repaired with the understanding that complainant would move, into it and care for Mr. Short during his lifetime, all of which was done and performed by complainant; that the old gentleman stated that he had bought the property for complainant, who was to care for him and have it after his death; that he was satisfied, and said he had a good home and was well taken care of. The proofs also show that complainant in all respects fully performed' *504his part of the agreement, and is entitled to the relief prayed for. No proofs were offered on the part of defendants.
The decree of the circuit court is affirmed, with costs.
Moore, C. J., and Montgomery, Ostrander, and Hooker, JJ., concurred.